DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
1.	In respond to Applicant’s amendment filed 12/2/2021, claims 1, 7 have been amended, and claim 8 has been added.  
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuuchi et al. (US 2007/0165685).
With respect to claim 1, Mizuuchi et al. ‘685 shows and discloses an optical semiconductor device (Fig 2a-3c) comprising: an optical semiconductor device including a semiconductor multilayer structure, an active region interposed between a first facet on a light emitting side and a second facet opposing to the first facet, and a first electrode layer provided on a top of the semiconductor multilayer structure and a second electrode layer provided on a bottom of the semiconductor multilayer structure (Fig 2a-3c: 101-19 multilayer, 104 active between first facet emitting “LB” and a first electrode 115a on a top of the multilayer structure and a second electrode on bottom of multilayer structure;  See also Fig 1); and an electrical connection region connected to at least one of the first electrode layer and the second electrode layer of the optical semiconductor device and used for injecting a current to the active region (Fig 2a-3c: an electrical connection region “wiring 115a/1,2,3,4“ connected at least one of the first electrode and the second electrode “1,2,3,4” for injecting current I1/I2/I3/I4 to active region 104;  See also Fig 1); wherein α>β and β>0 are satisfied (Fig 3c:  α>β and β>0; I3a/3a; first side facet/Top right/ α;  I1a/1a” /”Top left/ β) , where in a contact area (Fig 3c: 1,2,3,4 surface/contact area) between the electrical connection region “Fig 2a-3c: wiring 115a/1,2,3,4“  and the optical semiconductor device, the contact area (Fig 3c: 1,2,3,4 surface/contact area) included in a half region on the first facet side in a top area of the optical semiconductor device is denoted as α “Fig 3c: I3a/3a; first side facet/Top right/ α”, and the contact area in the top area in a half region toward or on the second facet side is denoted as β “Fig 3c: I1a/1a” /”Top left/ β”, and α and β are connected on the same electrode layer of at least one of the first electrode layer and the second electrode layer (Fig 2a-3c: α and β are connected via “wiring 115a/1,2,3,4“ on the same electrode layer top /or  bottom electrode layer). 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuuchi et al. (US 2007/0165685).  
(Fig 1) comprising: an optical semiconductor device including a semiconductor multilayer structure, an active region interposed between a first facet on a light emitting side and a second facet opposing to the first facet, and a first electrode layer provided on a top of the semiconductor multilayer structure and a second electrode layer provided on a bottom of the semiconductor multilayer structure (Fig 1: 101-19 multilayer, 104 active between first facet emitting “LB” and a first electrode 115a on a top of the multilayer structure and a second electrode on bottom of multilayer structure); and an electrical connection region connected to at least one of the first electrode layer and the second electrode layer of the optical semiconductor device and used for injecting a current to the active region (Fig 1, 2a-2c: an electrical connection region “wiring 115a/1,2,3,4“ connected at least one of the first electrode and the second electrode “1,2,3,4” for injecting current I1/I2/I3/I4 to active region 104).  The claim further requires wherein α>β and β>0 are satisfied, where in a contact area between the electrical connection region and the optical semiconductor device, the contact area included in a half region on the first facet side in a top area of the optical semiconductor device is denoted as α, and the contact area in the top area in a half region toward or on the second facet side is denoted as β, and α and β are connected on the same electrode layer of at least one of the first electrode layer and the second electrode layer.  Mizuuchi et al. ‘685 (Fig 1-2c) did not explicitly shows the above as the above.  However, in a different embodiments Mizuuchi et al. ‘685 shows and discloses a contact area “Fig 3c: 1a/2a/3a interface electrode surface; See also Fig 6a, 6c” of between the electrical connection region “wiring 115a/1,2,3,4” on the second facet side/”Top left” “Fig 3c: I1a/1a” that is less than the emitting first side facet/”Top right” “Fig 3c: I3a/3a”  where the contact area included in a half region on the first facet side in a top area “Fig 3c: I3a/3a”/ ”Top right” of the optical semiconductor device is denoted as α, and the contact area in the top area on the second side “Fig 3c: I1a/1a” /”Top left”  is denoted as β  (See also Fig 6b: 115c/1c > 3c “α>β”; Section [206, 214-216] ridge width front facet 50um and rear facet 35um).  Therefore, it is within one skill in the art to recognize Mizuuchi et al. ‘685 having the contact area/ridge between the electrical connection and the optical semiconductor device where second facet side β / rear that is less than the emitting first side α, for the benefit affecting the current or improve temperature of the device (Section [216-217]).  Also it has been held where there general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 2, Mizuuchi et al. ‘685 shows wherein a part of the electrical connection region connected to the half region on the second facet side in a top area of the optical semiconductor device is located near the second facet (Fig 5, 6b: 107c, 3c, rear/second facet 5).
With respect to claim 3, Mizuuchi et al. ‘685 shows wherein a part of the electrical connection region connected to the half region on the second facet side in a top area of the optical semiconductor device is located in a quarter region from the second facet side (Fig 2a-2c: 3, 4 located in a quarter region from the second facet side).
With respect to claim 4, Mizuuchi et al. ‘685 shows wherein the electrical connection region is arranged and connected such that a current density distribution in a direction connecting the first facet and the second facet inside the active region is close to a photon density distribution in the same direction inside the active region (Fig 2a-3c, 9-11).
(Section [151, 203] 100mW or more).
With respect to claim 6, Mizuuchi et al. ‘685 discloses wherein the optical output power from the first facet is greater than or equal to 1 W, and the optical semiconductor device is a semiconductor laser device that oscillates the multimode laser (Section [009, 220, 245] multimode device and several watts W output).
With respect to claim 8, Mizuuchi et al. ‘685 discloses wherein a current density distribution in the direction connecting the first facet E1 and the second facet E2 in the active region approximates a photon density distribution in the same direction (Section [023, 024]).

Allowable Subject Matter
6.	The following is an examiner's statement of reasons for allowance: 
The Examiner's basis for allowability of claim 7 is the same as those set-forth within the Non-Final office action mailed 09/2/2021. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
COMMUNICATION

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828